      CASE 0:20-cv-01205-ECT-TNL Document 26 Filed 06/16/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


League of Women Voters of Minnesota                   File No. 20-cv-1205 (ECT/TNL)
Education Fund and Vivian Latimer
Tanniehill,

              Plaintiffs,
                                                                  ORDER
v.

Steve Simon, in his official capacity as
Secretary of State of Minnesota,

           Defendant.
________________________________________________________________________

       The Parties have filed a stipulation and proposed partial consent judgment and

decree. ECF No. 24. “Approval of a consent decree requires careful court scrutiny.”

Ibarra v. Texas Emp’t Comm’n, 823 F.2d 873, 878 (5th Cir. 1987). “Even though the

[proposed] decree is predicated on consent of the parties,” United States v. City of Miami,

664 F.2d 435, 440–41 (5th Cir. 1981) (Rubin, J., concurring), a district court may not

“mechanistically ‘rubber stamp’ the consent decree,” but rather must “consider the

underlying facts and legal arguments” that support or undermine the proposal, United

States v. BP Amoco Oil PLC, 277 F.3d 1012, 1019 (8th Cir. 2002). The consent decree

must be found to “spring from and serve to resolve a dispute within the court’s subject-

matter jurisdiction, . . . come within the general scope of the case made by the

pleadings, . . . and must further the objectives of the law upon which the complaint was

based.” Local No. 93, Int’l Ass’n of Firefighters v. City of Cleveland, 478 U.S. 501, 525

(1986) (internal citations, quotations, and alterations omitted). Furthermore, the proposed
      CASE 0:20-cv-01205-ECT-TNL Document 26 Filed 06/16/20 Page 2 of 2



decree must be “examine[d] carefully to ascertain not only that it is a fair settlement but

also that it does not put the court’s sanction on and power behind a decree that violates

Constitution, statute, or jurisprudence.” City of Miami, 664 F.2d at 441; see also, e.g.,

Illinois v. City of Chicago, 912 F.3d 979, 987 (7th Cir. 2019); Smyth v. Rivero, 282 F.3d

268, 280 (4th Cir. 2002); United States v. Oregon, 913 F.2d 576, 581–82 (9th Cir. 1990)

Williams v. Vukovich, 720 F.2d 909, 920 (6th Cir. 1983). “If the decree also affects third

parties, the court must be satisfied that the effect on them is neither unreasonable nor

proscribed.” City of Miami, 664 F.2d at 441 (footnote omitted); see also, e.g., Bass v. Fed.

Sav. & Loan Ins. Corp., 698 F.2d 328, 330 (7th Cir. 1983). Accordingly, a fairness hearing

regarding the stipulation and proposed partial consent judgment and decree will be held on

Thursday, June 18, 2020, at 11:00 a.m. by videoconference. Instructions for joining the

videoconference will be sent to counsel separately.

       SO ORDERED.


Date: June 16, 2020                              s/ Eric C. Tostrud
                                                 Eric C. Tostrud
                                                 United States District Court
